Citation Nr: 0616764	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-35 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement To service connection for traumatic arthritis 
of the right hand.

2.  Entitlement to service connection for a bilateral foot 
condition.

3.  Entitlement to service connection for residuals of a 
fractured 2nd metacarpal of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served in active duty from April 1973 to July 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Pursuant to the veteran's request, he testified at a Travel 
Board hearing held in April 2005, before the undersigned 
Acting Veterans Law Judge, who is the Acting Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by him.

2.  Traumatic arthritis was not manifested within the first 
post service year.  

3.  The veteran does not have traumatic arthritis of the 
right hand as the result of any incident of service.  

4.  The veteran does not have a bilateral foot disorder as 
the result of any incident of service.  

5.  The veteran does have residual tenderness to palpation in 
the area as a result of a fracture of the second metacarpal 
of the right hand in service.  


CONCLUSIONS OF LAW

1.  Traumatic arthritis of the right hand was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3. 159, 3.303, 3.307, 3.309 (2005).

2.  A bilateral foot condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3. 159, 3.303 (2005).

3.  Service connection for residuals of a fractured 2nd 
metacarpal of the right hand, is warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
February 2003 VCAA notice letter, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) informing the appellant about 
the information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claims.  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  See also, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in February 2003, specifically notified him of 
the substance of VCAA's duties, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  The 
appellant was notified of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
February 2003 letter, requested that the veteran provide the 
RO any evidence in his possession that pertained to his 
claims for service connection.  In this case, he was informed 
that it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  Here, 
VCAA complying notice was provided prior to the issuance of 
the May 2003 RO decision that is the subject of this appeal.  
The Board also notes that prior to the May 2003 RO decision 
and subsequently, the veteran has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would help substantiate his claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
rating or effective date if the claims were allowed.  Despite 
the inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection for a bilateral foot 
condition and for traumatic arthritis of the right hand, the 
questions of the appropriate rating or effective date have 
been rendered moot.  As to the grant of service connection 
for fracture residuals, the RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The Board finds that the RO has 
obtained all identified evidence to the extent possible. 

As to any duty to provide an examination and/or opinion 
addressing the question of whether a bilateral foot or right 
hand condition began during or is causally linked to service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). 

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran has a 
bilateral foot condition that began during or as the result 
of some incidence of service, the Board notes that, that the 
service and post-service medical records do not show a 
diagnosis or treatment for a bilateral foot condition.  In 
the absence of competent evidence of a current diagnosis of a 
bilateral foot condition, the Board finds that the medical 
evidence currently of record is sufficient to adjudicate the 
appeal of this issue and an examination or opinion is not 
warranted.  Id. 

Additionally, as will be reflected in the analysis section of 
this decision, the VA examination obtained by the RO with 
respect to the veteran's claims for service connection for 
traumatic arthritis of the right hand and residuals of a 
fractured 2nd metacarpal of the right hand, when viewed in 
conjunction with the lay and additional medical evidence 
associated with the claims files, is sufficient for a 
determination on the merits of the veteran's appeal.  See 38 
C.F.R. § 5103A(d).  The relevant post-service medical 
evidence includes a VA examination, which was thorough in 
nature and included relevant findings adequate for rating 
purposes.  Under these circumstances, there is no further 
duty to provide another examination or medical opinion.  Id.  
The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Laws and Regulations

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Entitlement to service connection for traumatic arthritis of 
the right hand

The veteran fractured his right second metacarpal during 
service.  His right hand was placed in a cast.  An April 1974 
clinical report shows that the cast was reapplied for ten 
days.  The clinician noted that the fracture was healing 
well.  The report of the July 1974 separation examination 
reflects that the veteran fractured his right hand and was 
placed in a cast, which was removed days later.  He had been 
given temporary a U3 profile that was cancelled within days 
of issuance.  The veteran contends that he currently has 
arthritis of the right hand, which he attributes to the in-
service injury.  Based on a thorough review of the record, 
the Board finds that the preponderance of the evidence is 
against his claim for service connection for traumatic 
arthritis.

Post-service medical reports show that in July 2002, the 
veteran was seen for a ganglion cyst in the volar aspect of 
the right wrist.  The clinician indicated a possible 
diagnosis of bilateral carpometacarpal arthritis.  It was 
further noted that x-rays of the right hand would be obtained 
to rule out any underlying structural abnormalities of the 
wrist.  However, there is no indication that an X-ray of the 
right hand was performed at that time.  Post-service and 
service medical records do not support a diagnosis or 
treatment for traumatic arthritis.  Additionally, X-rays of 
the right hand taken in August 2003, revealed minimal 
deformity of the right fifth metacarpal, that the VA examiner 
opined could be related to old trauma, as well as no other 
significant abnormalities, to include fracture or 
dislocation.   

Even if the veteran had a diagnosis of traumatic arthritis of 
the right hand, confirmed by radiographic evidence, there is 
no competent medical evidence that causally links the 
condition to the in-service fracture.  Further, to the extent 
that the veteran is now contending that he had problems 
continually after service, his contentions are outweighed by 
the pertinently negative post-service medical evidence.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

The Board recognizes the assertions by the veteran that he 
currently suffers from traumatic arthritis of the right hand 
as directly related to an in-service injury.  However, as a 
layman he is not competent to provide a medical diagnosis or 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu, supra.  

For the reasons stated above, the Board finds that service 
connection for traumatic arthritis of the right hand is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service connection for a bilateral foot condition

The veteran contends that he developed a bilateral foot 
condition during service.  At the April 2005 personal 
hearing, he testified that while stationed in Fort Jackson, 
South Carolina, the military boots used for marching hurt his 
feet.  The veteran stated that he sought treatment at the 
infirmary.  He related having been placed in light duty as a 
result of the injury to his feet. 

The service medical records do not show a diagnosis, 
treatment or complaints attributable to a bilateral foot 
condition.  The Board notes that even if the veteran injured 
his feet during service, his July 1974 separation examination 
report reflects that his feet were evaluated as "normal."  
Additionally, there are no medical records in recent years or 
in the years or immediately following service that make 
reference to a bilateral foot condition.  To the extent that 
the veteran is now contending that he had bilateral foot 
problems continually after service, his contentions are 
outweighed by the pertinently negative post-service medical 
evidence.  See Maxon, supra; see also Forshey, supra.

The Board recognizes the assertions by the veteran that he 
currently suffers from a bilateral foot condition that he 
developed in service.  However, as a layman he is not 
competent to provide a medical diagnosis or an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, supra.  

The report of the separation examination was made by trained 
medical personnel just before the veteran completed his 
active service.  It is highly probative because it is 
competent and timely.  The passage of many years without 
competent medical documentation of foot complaints is also 
probative evidence.  These pieces of evidence combine to form 
a preponderance of evidence which outweighs the veteran's 
assertions as a lay witness.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case and the 
claim for service connection for a bilateral foot disorder 
must be denied.  Gilbert, supra; Ortiz, supra.

Entitlement to service connection for residuals of a 
fractured 2nd metacarpal of the right hand

As noted above, the veteran fractured his right second 
metacarpal during service.  He contends that he currently 
suffers from residuals from this injury, to include pain.  
The veteran testified at the April 2005 personal hearing, 
that following the in-service injury, he continued to 
experience sharp and intermittent pain in the right hand.  

The post-service medical reports from 2002 to 2003, show 
treatment for the right hand.  The veteran underwent a VA 
examination of the right hand in August 2003. On examination, 
the examiner noted that there was tenderness over the second 
metacarpal bone of the right hand.  There was no gross 
deformity to the second metacarpal, only tenderness to 
palpitation in the area.  The examiner diagnosed a residual 
of a fracture of the right hand.  There is no other medical 
opinion of record that stands in contradiction with the 
findings of the VA examiner.  See Voerth, supra; Savage, 
supra

In sum, the evidence shows that the veteran fractured the 2nd 
metacarpal of the right hand while on active duty for 
training and has had recurrent pain ever since.  Continuity 
of symptomatology related to residuals of the right hand 
metacarpal fracture is demonstrated by his credible 
testimony, the medical evidence and his current diagnosis of 
residuals of a fracture of the right hand.  The Board finds 
that the evidence supports the existence of a nexus between 
the veteran's residuals of a fractured 2nd metacarpal of the 
right hand and in-service trauma.  Accordingly, service 
connection for residuals of a fractured 2nd metacarpal of the 
right hand is warranted.  


ORDER

Entitlement to service connection for traumatic arthritis of 
the right hand is denied.

Entitlement to service connection for a bilateral foot 
condition is denied.



Entitlement to service connection for residuals of a 
fractured 2nd metacarpal of the right hand, is granted.



____________________________________________
CLIFFORD R. OLSON. 
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


